Citation Nr: 1312509	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-29 300	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, United States Code

(The issues of entitlement to an effective date earlier than July 15, 1991 for the grants of service connection for lumbar spine degenerative joint and disc disease, and degenerative joint disease of the right and left ankles, right and left knees, right shoulder, right and left hands and thumbs, and right and left wrists as well as entitlement to an effective date earlier than April 22, 2008, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active service from May 1971 to June 1973.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in January 2008 and February 2008 by the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was born in September 1973.  She turned 18 in September 1991 and 26 in September 1999.  At the time this claim was being developed, the total rating for individual unemployability (TDIU) was granted effective April 22, 2008.  This was after her 26th birthday.  It was essentially on this basis that entitlement to the requested benefits was denied.

In a separate decision of the same date, issued on the Veteran's appeal, the Board has concluded that an earlier effective date of July 15, 1991, is warranted for the grant of the TDIU benefits.  This has the affect of altering the legal basis upon which the Education Center decided this matter.  In order to assure compliance with all provisions concerning due process of law, this matter is in need of initial review at the RO Education Center for consideration of the new legal basis.


In view of the foregoing, this issue is REMANDED for the following action:

Review the instant claim in view of the decision of the Board establishing an effective date of July 15, 1991 for the grant of TDIU.  If the benefits sought are not granted, appellant should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the matter should be returned to the Board, if in order.

The Board intimates no opinion as to the outcome of this matter by the action taken herein.  The purpose of this remand is to assure compliance with the provisions of due process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




